Title: To George Washington from George Clinton, 26 December 1779
From: Clinton, George
To: Washington, George


        
          Dear Sir.
          Poughkeepsie [N.Y] Decr 26th 1779
        
        Immediately on the Receipt of your Excellency’s Letter of the 16th Instant, (which did not come to hand ’till the Eveng of the 22d) containing the alarming Account of the Situation of the Army with respect to Provisions, I convened the purchasing Commissaries in this Quarter that I might know what Supplies they were able to furnish and whether any Exertions of

mine would tend to forward the Business of their Department on this pressing Occasion. On the minutest Inquiry I have been able to make as to the Resources of this State, under its present Circumstances I am sorry to inform that we shall not have it in our Power to do more than supply the present Garrison of Fort Schuyler & the Posts in the Highlands with the Troops in their Vicinity computing the daily Issues at 40 Barrels of Flour.
        Your Excellency will remember that the Legislature at their last Meeting authorized an Assessment on the Farmers of two eighth’s of all their Wheat after leaving a bare competency for the use of their Families—The one eighth hath been collected & is now nearly expended without doing more than furnishing to the Troops a daily Supply—I have now ordered the other eighth to be immediately collected, manufactured & forwarded to Fishkill; but I fear (from the want of Water at the Mills) the Troops in this Quarter will suffer before it can be effected. It is from the amount of these Assessments & other Information, received from the Commissaries, that I form this Judgment of what Flour may be expected from us.
        The Business of the Commissaries in this State has hitherto been confined to the purchasing of Flour. I believe if they had Orders & were supplied with Cash for the Purpose some Cattle & a small quantity of Pork might be procured.
        In the present State of our Currency they will be absolutely prevented from doing any Thing effectually; as the Farmer considers the difference of the Value of the Money between the Times of Sale & Payment a diminution of the Price whereas if he had been immediately paid he could have disposed of his Money at the Value he received it; besides the want of Cash in the Hands of the Persons employed to purchase, the exorbitant Prices which our Farmers hear are given in some of the Southern States occasions so great an unwillingness in them to dispose of their Produce at any Rate that I apprehend very little (other than what is forced from them by the Authority of Law) will be procured. If these Difficulties were removed and a Proportion of Indian Corn & Rye was manufactured with the Wheat into Flour for immediate Use, it would so lengthen out the Supplies which may be procured in this State as to enable us, to do much more towards feeding the Army—The Bread will certainly be equally wholesome & nourishing for the Troops; But without this (if the

last Crops in the other States have been equally injured) a real Scarcity with the fatal Consequences which will attend it is to be apprehended.
        I must set out the first of next Month to meet the Legislature at Albany & your Excellency may rely on it that I will faithfully represent to them the present Difficulties of the Army and recommend every Measure which may appear calculated to remove them and, in the mean time, that I will continue my best Endeavors to promote the public Service and of relieving you from the present Distresses. I have the honor to be with the most perfect Regard & Esteem Your Excellency’s Most Obedt Servt
        
          Geo: Clinton
        
      